Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00732-CV

                                In the INTEREST OF J.M.S., a Child

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-00346
                            Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 5, 2014

DISMISSED FOR WANT OF PROSECUTION

           Appellant R.S. appeals the trial court’s order signed August 16, 2014. On December 6,

2013, appellant’s counsel filed a letter stating the parties had settled and appellant desired to

dismiss the appeal. The clerk’s office of this court informed counsel that appellant was required

to file a motion to dismiss. Appellant’s counsel advised that a motion would be forthcoming.

However, when counsel failed to file the motion by January 2, 2014, the clerk’s office contacted

counsel. Counsel’s office advised that counsel was on vacation, but a motion to dismiss would be

filed the week of January 13, 2014. Again, no motion was filed.

           The filing of the reporter’s record was pending at the time counsel informed this court the

parties had settled and a motion to dismiss would be filed. The reporter advised this court that

counsel told the reporter not to file the record. Based on the representation to the reporter, the
                                                                                     04-13-00732-CV


record was complete. Accordingly, on January 28, 2014, we ordered appellant to file appellant’s

brief on or before February 12, 2014. We advised appellant that if she failed to file a brief by the

date ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).

Appellant has not filed a brief.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee J.S. recover his costs in this appeal from appellant R.S.



                                                  PER CURIAM




                                                -2-